— Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied defendant’s motion for summary judgment. Plaintiffs’ submissions in opposition to the motion raised a triable issue of fact whether defendant affirmatively caused or created the dangerous condition in the parking lot owned and maintained by the Village. If so, prior written notice of the defect or condition was not required under Village Law § 6-628 (see, Barrett v City *923of Buffalo, 96 AD2d 709, 710; Siddon v Fishman Co., 65 AD2d 832, 833, lv denied 46 NY2d 714). (Appeal from Order of Supreme Court, Onondaga County, Reagan, J. — Summary Judgment.) Present — Callahan, J. P., Green, Pine and Davis, JJ.